Order, Family Court, New York County, dated November 19, 1976, so far as appealed from, is unanimously reversed, on the law and the facts, without costs and without disbursements, and remanded for further proceedings not inconsistent with this memorandum. This is a proceeding by the father of a child born out of wedlock against the mother *799to determine custody and visitation of the child under article 6 of the Family Court Act. The Family Court awarded sole custody to the mother and fixed visitation rights and provisions for support of the child. Petitioner appealed from the custody and visitation provisions. These provisions were made without a hearing although petitioner requested a hearing, at least as .to custody. It appears that the parties agreed that the child should reside with the mother and agreed as to the father’s visitation rights. However, the court should not have made a determination as to "custody” without a hearing. Concur — Birns, J. P., Silverman, Evans and Capozzoli, JJ.